Citation Nr: 0300908	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  99-17 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a head injury.

2.  Entitlement to service connection for headaches.

(The issue of entitlement to service connection for low 
back pain will be the subject of a future decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to 
December 1984 and from March 1986 to November 1997.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issues on appeal.

This claim was previously before the Board and was the 
subject of a September 2001 remand to further develop the 
evidence.  That action has been completed and this claim 
is again before the Board.

The veteran's claim of entitlement to service connection 
for low back pain will be the subject of a later decision.  
The Board is undertaking additional development on that 
issue, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).  When that action is completed, the Board 
will provide notice of the development as required by 38 
C.F.R. § 20.903.  After giving the notice and reviewing 
any response to the notice, the Board will prepare a 
separate decision addressing that issue.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed and the appellant 
has been notified of the evidence necessary to 
substantiate the claim.

2.  The evidence shows that the veteran's headaches are 
the result of his service-connected hypertension.

3.  The evidence shows that the veteran sustained a 
minimal head injury in service that required sutures and 
resulted in a scar.


CONCLUSIONS OF LAW

1.  Headaches are the result of the veteran's service-
connected hypertension.  38 U.S.C.A. §§ 1110, 1153, 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306, 3.310 (2002).

2.  A minimal head injury requiring sutures and resulting 
in a scar was incurred in the veteran's active service.  
38 U.S.C.A. §§ 1110, 1153, 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  The VCAA eliminated the well-grounded-
claim requirement and modified the Secretary's duties to 
notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2001); see Holliday v. 
Principi, 14 Vet. App. 280, 284-86 (2001) (holding all 
sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the 
VCAA were met where the appellant was fully notified and 
aware of the type of evidence required to substantiate the 
claim and that no additional assistance would aid in 
further developing the claim.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  When there is extensive 
factual development in a case, and there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating the claim, VCAA does not 
apply.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are 
pertinent to the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The appellant has been advised of the evidence necessary 
to substantiate the claim, by means of the statement of 
the case, the supplemental statements of the case, the 
Board remand, and the rating decisions issued regarding 
the claim.  The appellant has also been informed of the 
pertinent provisions of the VCAA by means of the December 
2001 supplemental statement of the case.

In December 2001 and March 2002 letters, the RO informed 
the appellant of the evidence needed to substantiate the 
claim and of what evidence the appellant was responsible 
for obtaining.  The Board finds that VA has met its 
obligations to notify the appellant of the evidence needed 
to substantiate the claim and of what evidence the 
appellant is responsible for obtaining.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, the Board 
finds that the statutory and regulatory requirements with 
regard to notice and development of the claim have been 
satisfied.  VA has obtained all evidence that the 
appellant has indicated is pertinent to the claim and has 
satisfied the duty to assist.  See 38 U.S.C.A. § 5103A.  
Furthermore, the Board finds that to adjudicate the 
veteran's claims is not prejudicial to the veteran because 
his claims are being granted.

To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The regulations as they apply to 
this case were not meant to confer any rights in addition 
to those provided by the VCAA.  66 Fed. Reg. 45,629 (Aug. 
29, 2001).

Service connection may be established for a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303, 3.304.  Disability which is 
proximately due to or the result of a disease or injury 
incurred in or aggravated by service will also be service-
connected.  38 C.F.R. § 3.310.  

Service connection may also be established for a chronic 
disease manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309.  Other organic diseases of the 
nervous system are chronic diseases with a presumptive 
period of one year.  38 C.F.R. §§ 3.307, 3.309.

A December 1984 service separation examination shows that 
the veteran had a 1.5-inch scar on the top of his head.  
His head, face, neck, and scalp examination was otherwise 
normal.

A July 1985 enlistment examination shows that the 
veteran's head, face, neck, and scalp examinations were 
normal.  A July 1985 report of medical history shows that 
the veteran denied frequent or severe headaches, dizziness 
or fainting spells, and head injury.

A September 1985 periodic service examination shows that 
the veteran's head, face, neck, and scalp examinations 
were normal.  A September 1985 report of medical history 
shows that the veteran denied frequent or severe 
headaches, dizziness or fainting spells, and head injury.

An April 1986 periodic service examination shows that the 
veteran's head, face, neck, and scalp examinations were 
normal.  An April 1986 report of medical history shows 
that the veteran denied frequent or severe headaches, 
dizziness or fainting spells, and head injury.

A December 1986 periodic service examination shows that 
the veteran's head, face, neck, and scalp examinations 
were normal.  A December 1986 report of medical history 
shows that the veteran denied frequent or severe 
headaches, dizziness or fainting spells, and head injury.

A January 1992 periodic service examination shows that the 
veteran's head, face, neck, and scalp examinations were 
normal.  A January 1992 report of medical history shows 
that the veteran denied frequent or severe headaches, 
dizziness or fainting spells, and head injury.  A 
continuation of that form shows that the veteran 
complained of syncope after exercise, once in 1981 and 
once in 1990, for which he did not seek medical attention.

An August 1997 service medical report notes that the 
veteran complained of a sinus headache.

A September 1997 service examination shows that the 
veteran's head, face, neck, and scalp examinations were 
normal.  A scar was noted on the top of the veteran's 
head.  A December 1986 report of medical history shows 
that the veteran denied frequent or severe headaches and 
dizziness or fainting spells.  The veteran did state the 
he had sustained a head injury.  The examiner noted a head 
laceration treated with sutures.

Dental health questionnaires dated in May 1989, March 
1990, June 1990, June 1991, March 1994, March 1998, show 
that the veteran denied fainting or dizziness.

On a January 1998 VA general medical examination the 
veteran reportedly stated that he had experienced three 
episodes where he passed out in the shower following 
physical activity during service.  He stated that he had 
banged his head and subsequently had recurring right-sided 
pressure headaches that lasted approximately 30 minutes, 
and occurred three to four times per week.  They responded 
to Tylenol.  He had never had a workup for that 
abnormality.  The examiner diagnosed tension headaches, 
status post head injury.

A January 2000 VA examination shows that the veteran 
recounted an episode where he was playing sports and was 
overheated.  He took a shower and fainted in the shower 
receiving scalp lacerations and had eight sutures placed.  
He dated this incident in approximately 1981 when he was 
in Scotland.  The residuals were that two or three times 
per week he awakened from sleep with pain at the top of 
his head, which he associated with the injury.  Further 
historical review indicated that the headaches began only 
months prior to the examination, shortly after he began 
taking Maxzide for his hypertension.  

Examination of the head and scalp showed no evidence of 
the laceration.  There was abundant hair growth, so the 
laceration could have been present, but the examiner would 
not necessarily be able to view it.  There was no 
tenderness to palpation anywhere in the area referred to 
by the veteran who had no complaint of headache during the 
day when altenolol was working to keep his blood pressure 
down.  

The examiner concluded that it was more likely that not 
that the veteran had a head injury in 1981 but that the 
head injury had nothing to do with his current headaches, 
which were due to hypertension, or rather to the 
pharmacological quirk of the particular drug he was taking 
for hypertension.  It was suggested that the headaches 
could be abolished if he adjusted his dosages and times 
for his medication.  The examiner felt this would abolish 
the headaches, which were most likely due to hypertension 
rather than head injury.  The headaches went away within 
half an hour and were not of consequence to his 
employment.  The examiner diagnosed head trauma with 
headaches.  

The examiner stated that a minimal, minor, and irrelevant 
head trauma appeared to have occurred while the veteran 
was in service, but that it was more likely than not that 
the headaches were not related to that head trauma.

At his June 2001 hearing, the veteran stated that he had 
migraines almost every day for an hour and a half.  He 
took three extra-strength Tylenol tablets and put a pillow 
over his head and they went away.  He stated that they 
occurred at least five times per week.  It was usually 
when he was sleeping and he would wake with he head 
pulsating across the crown where his head injury was.  He 
stated that he had been told that the headaches were the 
result of his service-connected hypertension.

The Board finds that service connection is warranted for a 
minimal head injury with laceration, requiring sutures and 
resulting in a scar.  The record does not contain an 
entrance examination for the veteran's period of service 
from June 1979 to December 1984.  The veteran is 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, 
or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed 
prior thereto.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b).  Therefore, the Board must presume 
that the veteran was sound upon entrance to service.  

The veteran related that he fell in service resulting in a 
head laceration.  A scar from that incident was noted at 
his December 1984 service separation examination and again 
at a September 1997 service examination.  The Board has 
resolved the benefit of the doubt in favor of the veteran 
and finds that a minimal head injury requiring sutures and 
resulting in a scar was incurred during the veteran's 
peacetime active duty service.

The veteran has claimed that he has headaches that were 
either the result of his inservice head injury, or the 
result of his service-connected hypertension.  A January 
2000 VA examination found that the headaches were the 
result of medication that the veteran takes for his 
service-connected hypertension.  Therefore, the Board 
finds that the headaches are the result of a service-
connected disability and thus service connection is 
warranted for those headaches.

Accordingly, the Board finds that a minimal head injury 
requiring sutures and resulting in a scar was incurred in 
peacetime service.  Furthermore, the Board finds that the 
veteran's headaches are the result of his service-
connected hypertension.  Therefore, service connection for 
a minimal head injury requiring sutures and resulting in a 
scar and for headaches is granted.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1132, 1153, 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2002).


ORDER

Entitlement to service connection for headaches is 
granted.

Entitlement to service connection for a minimal head 
injury requiring sutures and resulting in a scar is 
granted.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

